Citation Nr: 1216319	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-34 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for a bilateral elbow disability.

7.  Entitlement to service connection for hearing loss of the left ear.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a cold weather injury of the upper extremities.

10.  Entitlement to service connection for a cold weather injury of the lower extremities.	


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1974 and from June 1975 to June 1979.

These claims come before the Board of Veterans' Appeals (Board) on appeal of October 2009, April 2010, and August 2010 rating decisions of the Department of Veterans Affairs (VA) RO in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  There is no competent evidence of a traumatic brain injury which is related to the Veteran's service in the military.

2.  There is no competent evidence of record relating the Veteran's right shoulder disability to his service in the military.

3.  There is no competent evidence of record relating the Veteran's left shoulder disability to his service in the military.

4.  There is no competent evidence of record relating the Veteran's cervical spine disability to his service in the military.

5.  There is no competent evidence of record relating the Veteran's sleep disorder to his service in the military.

6.  There is no competent evidence of record relating the Veteran's bilateral elbow disability to his service in the military.

7.  The Veteran's left ear sensorineural hearing loss disability is causally related to his military service.

8.  The Veteran's tinnitus is causally related to his military service.

9.  The Veteran's residuals of a cold injury of the upper extremities are causally related to his military service.  

10.  The Veteran's residuals of a cold injury of the lower extremities are causally related to his military service.  


CONCLUSIONS OF LAW

1.  A traumatic brain injury was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  A right shoulder disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304 (2011).

3.  A left shoulder disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  A cervical spine disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  A sleep disorder was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

6.  A bilateral elbow disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

7.  Left ear hearing loss disability was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

8.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

9.  Residuals of a cold injury of the upper extremities were incurred during service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

10.  Residuals of a cold injury of the lower extremities were incurred during service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in July 2009, March 2010, and April 2010, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The letters specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  In addition, the letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decisions that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claims.  The record shows that the Veteran has been examined by VA in connection with his claims, and the Board finds that the examination reports are adequate for the purpose of deciding the issues on appeal.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  The Board notes that 38 C.F.R. § 3.309(e) lists cirrhosis of the liver, though not hepatitis C or other forms of hepatitis.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Hearing Loss 

Sensorineural hearing loss, as an organic disease of the nervous system, will be presumed to have been incurred in, or aggravated by, active service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Analysis

Left Ear Hearing Loss

The Board finds that the medical evidence of record supports the Veteran's contention that he has a left ear sensorineural hearing loss disability that is causally related to noise exposure he experienced in service.  The Veteran reported a history of military noise exposure due to service, and his DD Form 214 (Armed Forces of the United States Report of Transfer or Discharge) states that the Veteran's military occupational specialty was as a HAWK missile crewman and petroleum supply specialist.   According to the Veteran, he had in-service noise exposure due to artillery and weapons fire.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  38 U.S.C. § 1154(a) and (b) (West 2002).  

Moreover, results of his September 2009 VA audiological examination and ear examination confirm that he has sufficient hearing loss in his left ear to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  The reported audiometric findings at that time revealed the Veteran had an auditory threshold of 40 decibels at 4000 Hertz in the left ear.

The Board acknowledges that the Veteran had normal hearing at his discharge from active service, and that the September 2009 VA audiological examiner did not find that the Veteran's left ear hearing loss could be attributed to a specific date or circumstance during the Veteran's active military service; the VA examiner found that the etiology of the Veteran's left ear hearing loss was not likely to be related to the Veteran's service.  However, this is not determinative as to whether his current left ear hearing loss is etiologically related to his military service and does not preclude service connection in this case.  In this regard, the Board notes that the VA audiological examiner based his opinion on the absence of hearing loss during the Veteran's service and stated that there was no permanent hearing loss, as the Veteran had a normal audiogram at separation, suggesting that his hearing had been recovered; nevertheless, the Board points out that the VA examiner conceded that the Veteran had noise exposure during service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish when a measured hearing loss is . . a 'disability' for which compensation may be paid, provided that the requirements for service connection are otherwise met . . .").  Further, in Hensley, the Court indicated a veteran need not have met the requirements of 38 C.F.R. § 3.385 while in service, only presently.  See Hensley, 5 Vet. App. at 158-59.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The VA examiner's conclusory opinion based on the absence of documented hearing loss at discharge from service does not mean that there is no nexus between the Veteran's current left ear hearing loss and his in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning).  

Indeed, the opinion rendered in the September 2009 VA examination report was far from being clear or definitive as to etiology.  The VA examiner noted that Veteran had noise exposure during his period of service, including acoustic trauma due to artillery, but gave the rather ambiguous opinion that it was "less likely as not" that any left hearing loss may be experiencing is a result of in-service noise exposure.  Furthermore, the Veteran consistently and credibly contended that in-service noise exposure caused his left ear hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In short, the opinion of the VA examiner and the Veteran's statements as to his symptoms and experience support a finding of chronicity of disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The competent and credible medical opinion of record supports the Veteran's claim.

The evidence in this case is at least in equipoise with regard to the cause of the Veteran's current left ear hearing loss.  Accordingly, service connection is warranted for left ear hearing loss disability.

Tinnitus

The Board finds that the medical evidence of record supports the Veteran's contention that his tinnitus is related causally to in-service noise exposure.  The Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a) and (b) (West 2002).  Moreover, although tinnitus was not shown to have been diagnosed during service or within several years thereafter, bilateral tinnitus was diagnosed at the December 2010 VA audiology evaluation.  The Veteran's DD214 shows weapons training and service which would be consistent with noise exposure.  Therefore, the Board finds that the evidence of record is in equipoise, and with resolution of doubt in the Veteran's favor, finds that service connection for tinnitus is warranted.

Traumatic Brain Injury

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a traumatic brain injury.

The Veteran's service medical records do not show that the Veteran complained of or was treated for a brain injury during his military service, and he did not report any related complaints during service or at separation from service.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  Accordingly, the Board cannot conclude that a traumatic brain injury is shown to have begun during service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

The Board acknowledges that the Veteran has been diagnosed with pugilistic dementia subsequent to his military service.  However, there is no evidence that this disorder is related to his military service.  The Board acknowledges that the Veteran submitted a letter from a VA physician dated March 2012, which asserted that the "signs of pugilistic dementia" are "caused by repeated injury to the central nervous system by blows to the head due to boxing."  The physician stated that the Veteran started boxing in service and the Veteran was exposed to additional injury when boxing was new to him, and that the origin of the Veteran's symptoms was his start in boxing during service.  However, at a May 2010 VA examination, the Veteran reported a significant, post-service professional boxing career and service treatment records did not show any evidence of head trauma or cervical spine trauma during service; the Veteran reported that he sustained several knockouts as a professional boxer after his service.  Additionally, at the May 2010 VA examination, the VA examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of a traumatic brain injury.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  

In this case, the evidence in support of the Veteran's claim consists solely of lay evidence.  However, his lay contentions in this regard are of very minimal, if any, probative value.  The Board finds that the Veteran is competent to describe the nature of his symptoms, but not to diagnose a traumatic brain injury or link symptoms to his service.  Additionally, the Board does not find the Veteran credible as to onset or continuity of symptomatology, as his statements and theories of service connection are inconsistent.  Similarly, the Board does not find that the Veteran's lay testimony is sufficient to establish service connection.  See Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  

Furthermore, the May 2010 VA examination report concludes that the Veteran's cognitive disorder is not causally related or aggravated by the Veteran's military service; the VA neuropsychology examiner found that there was insufficient evidence to attribute the Veteran's pugilistic dementia to his military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability . . .").  According to the May 2010 VA examiner, the Veteran's cognitive disorder was not likely caused or aggravated by the Veteran's service; as previously noted, he had a significantly longer post-service boxing career.  The VA examiner also found that there is no evidence of a brain injury during service.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the May 2010 VA examination must be given great probative weight because the VA examiner's opinion was based on a review of the entire record and full examination, and is consistent with the Veteran's service and post-service medical treatment records; the VA examiner also provided a rationale for the opinion provided.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).

In summary, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran's residuals of a traumatic brain injury cannot be attributed to active service or service-connected disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Shoulder Disabilities, Cervical Spine Disability, Sleep Disorder, Bilateral Elbow Disabilities

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral shoulder disabilities, a cervical spine disability, a sleep disorder, and bilateral elbow disabilities.

The Board acknowledges that the Veteran's service medical records show that the Veteran reported painful or "trick" shoulder or elbow at his May 1979 separation examination, but points out that there is no evidence that the Veteran was treated for any injuries to the shoulders, cervical spine, or elbows during his service.  The Board also points out that the Veteran's physical examination was negative other than a left elbow scar.  Moreover, the Veteran did not complain of or receive treatment for a sleep disability during service, and no related complaints were noted on his May 1979 Report of Medical History.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  

The Board also acknowledges that the Veteran has been treated for related complaints since his service; according to his VA medical records, he reported neck and shoulder surgery, as well as complaints of nightmares at a VA psychology consultation in May 2010.  However, the weight of the evidence demonstrates no continuance of symptomatology during the years following the Veteran's discharge from service.  The Veteran did not report any continuity of symptomatology until he filed his claims in 2009 and 2010.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim).  And, the Veteran has not provided any evidence of treatment for these disabilities in the years between his service and his claim for benefits.  See Savage, supra.  Although the Veteran was treated for neck, shoulder, and elbow complaints, and reported a history of difficulty sleeping due to nightmares, he did not make a reference to continuity of symptomatology at that time, or relate it to her in-service treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the evidence in support of the Veteran's claims consists solely of lay evidence.  However, he specifically denied experiencing symptoms at discharge, and did not otherwise did not report a history of treatment since service.  The Board therefore does not find the Veteran to be a credible historian regarding the existence of continuing relevant symptomatology since service.  His lay contentions in this regard are thus of very minimal, if any, probative value.  Additionally, even if the Board finds the Veteran credible as to his symptomatology, his statements are not competent to diagnose these claimed disabilities or link post-service symptoms to his service.  See Jandreau, supra.  

Moreover, the VA examination reports conclude that the Veteran's claimed shoulder, cervical spine, elbow, and sleep disabilities are not causally related or aggravated by the Veteran's military service. The Board reiterates that, at his VA examinations, the Veteran did not report any recurrent symptoms since service, and notes that the Veteran had reported a post-service boxing career longer than that his in-service boxing career.  More significantly, according to the May 2010 VA examiner, the Veteran's elbow, cervical spine, and shoulder disabilities were unrelated to his service, as there was no evidence of the claimed disabilities in the Veteran's medical history and treatment records or upon examination.  Likewise, his sleep disorder was found to be related to his nonservice-connected psychiatric complaints.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson, supra; see also Gilbert, supra.  The Board finds that the VA examination reports must be given great probative weight because the VA examiner's opinions were based on a review of the entire record and full examination, and are consistent with the Veteran's service and post-service medical treatment records; the VA examiner also provided a rationale for the opinions provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

In summary, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran's bilateral shoulder disabilities, cervical spine disability, bilateral elbow disabilities, and sleep disability can be attributed to active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Cold Weather Injuries to the Extremities

Based on the evidence of record, the Board finds that there is a preponderance of the evidence in favor of the Veteran's claim of entitlement to service connection for residuals of cold weather injuries to the upper and lower extremities.  38 C.F.R. § 3.102.  

The Board acknowledges that the Veteran's service medical records do not show that the Veteran complained of or was treated for cold injuries during his military service, and that physical examination of the Veteran at separation had no related findings.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  Likewise, the Board also acknowledges that the Veteran did not make any complaints specifically related to his cold weather exposure at his discharge examination, and that there is no objective evidence of continuance of symptomatology during the years following the Veteran's discharge from service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology).  

Nevertheless, the Board notes that the provisions of 38 C.F.R. § 3.303(d) specifically permit a grant of service connection even when the initial diagnosis occurred after service, so long as there is competent medical evidence establishing the necessary link to service.  Of note, the May 2010 VA examination report indicates that the VA examiner found that the Veteran demonstrated significant cold sensitivity and concluded that it was likely as not that the Veteran's residuals of cold injuries of the upper and lower extremities were incurred during his active military service in Alaska.  Furthermore, the Veteran provided credible statements regarding the events of his service and his treatment for cold sensitivity since that time.  See Boyer, supra.  

Accordingly, the evidence in this case is in equipoise, with both favorable and unfavorable evidence on record.  Under the law, when after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 1991).  In addition, when all of the evidence is assembled, the VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  With the resolution of reasonable doubt in the Veteran's favor, service connection for residuals of cold injuries to the upper and lower extremities is granted.  



ORDER

Entitlement to service connection for residuals of a traumatic brain injury is denied.

Entitlement to service connection for residuals of a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a sleep disorder is denied.

Entitlement to service connection a bilateral elbow disability is denied.

Entitlement to service connection of left ear hearing loss is granted.

Entitlement to service connection of tinnitus is granted.

Entitlement to service connection for cold injury of the upper extremities is granted.

Entitlement to service connection for cold injury of the lower extremities is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


